ALD-312                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2029
                                       ___________

                               JAY BONANZA BRILEY,
                                            Appellant

                                             v.

                              WARDEN FORT DIX FCI
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civil No. 1-16-cv-05571)
                       District Judge: Honorable Renee M. Bumb
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 20, 2017

              Before: MCKEE, JORDAN and RESTREPO, Circuit Judges

                             (Opinion filed: August 15, 2017)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Jay Bonanza Briley, a federal prisoner currently incarcerated at FCI Fort Dix,



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
appeals the judgment of the United States District Court for the District of New Jersey.

We will summarily affirm.

                                             I.

       In 2013, following a jury trial in the United States District Court for the Eastern

District of Virginia, Briley was convicted of three counts of assaulting, obstructing, and

impeding a federal officer; and one count of disorderly conduct – obscene acts. Briley

was sentenced to a seventy-eight month period of incarceration, followed by three years

of supervised release.

       In September 2014, while incarcerated at FCI Loretto, Briley filed a habeas

petition under 28 U.S.C. § 2241 in the Western District of Pennsylvania, alleging that the

Federal Bureau of Prisons (“BOP”) improperly applied a Greater Security Management

Variable (“MGTV”) to his security classification, and seeking an order that would allow

him to serve his sentence on home confinement or at a federal prison camp. The District

Court dismissed Briley’s § 2241 petition for lack of subject matter jurisdiction. Briley

appealed and, on January 14, 2016, this Court affirmed the District Court’s decision,

holding that “Briley’s challenge to his custody classification is not cognizable in a § 2241

petition because he does not challenge the basic fact or duration of his imprisonment.”

Briley v. Att’y Gen. U.S., 632 F. App’x 84, 84 (3d Cir. 2016). Briley subsequently filed

a number of unsuccessful post-conviction motions.

       In September 2016, Briley filed the instant § 2241 petition, alleging that the BOP

staff at FCI Fort Dix improperly renewed a MGTV and later improperly applied a Public
                                             2
Safety Factor (“PSF”) to his security classification, precluding him from transferring to a

minimum-security prison camp. Briley seeks immediate release to a residential reentry

center (“RRC”), and participation in the Veteran Outreach Treatment Program and the

Veterans Reentry Program.1 He further requests one year’s early release based on his

Residential Drug Abuse Program (“RDAP”) treatment.2

       By order entered on April 21, 2017, the District Court dismissed Briley’s § 2241

motion because the claims challenging the BOP’s renewal of a MGTV and assignment of

a PSF were not cognizable under federal habeas review, and the claims for RRC

placement and early release for RDAP treatment were unexhausted. Briley appeals.



                                             II.




1
 Briley named as defendants: Attorney General Loretta Lynch, FCI Fort Dix Warden
Ortiz, and FCI Fort Dix Unit Managers Robinson and Olsen. The District Court properly
dismissed from the action all defendants with the exception of Warden Ortiz because the
proper respondent to a petition under 28 U.S.C. § 2241 is the petitioner’s immediate
custodian. See Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004).
2
  Briley also sought money damages based on his deprivation of transfer to a camp. By
order entered on September 23, 2016, the District Court determined that Briley’s § 2241
petition could proceed, but that he must file a separate civil rights action, after exhausting
his administrative remedies, to seek money damages for a constitutional violation. Briley
also submitted an application for a writ of habeas corpus ad testificandum, asking that he
be brought before the District Court to present his case. The District Court denied
Briley’s application because an evidentiary hearing was unnecessary as his petition did
not turn on disputed factual issues. See, e.g., Kos Pharm., Inc. v. Andrx Corp., 369 F.3d
700, 719 n.16 (3d Cir. 2004) (holding “where the motion turns on a disputed factual
issue, an evidentiary hearing is ordinarily required”).
                                              3
       We have jurisdiction pursuant to 28 U.S.C. § 1291, and exercise plenary review

over the District Court’s dismissal order. See Cradle v. United States ex rel. Miner, 290
F.3d 536, 538 (3d Cir. 2002) (per curiam). Because Briley has been granted in forma

pauperis status pursuant to 28 U.S.C. § 1915, we review this appeal for possible dismissal

pursuant to 28 U.S.C. § 1915(e)(2)(B). We may summarily affirm under Third Circuit

LAR 27.4 and I.O.P. 10.6 if the appeal lacks substantial merit.

       We agree with the District Court that, like the claims in his previous § 2241

petition, Briley’s instant claims – that the BOP staff improperly renewed a MGTV and

improperly applied a PSF to his security classification – are not cognizable in a § 2241

petition because he does not challenge the basic fact or duration of his imprisonment.

See Preiser v. Rodriguez, 411 U.S. 475, 484 (1973). Nor does Briley’s claim challenge

the “execution” of his sentence within the narrow scope described in Woodall v. Fed.

Bureau of Prisons, 432 F.3d 235, 241 (3d Cir. 2005). In Woodall, we held that a district

court has jurisdiction under § 2241 to consider a federal prisoner’s challenge to the

failure to transfer him to a community corrections center (“CCC”) because “[c]arrying

out a sentence through detention in a CCC is very different than carrying out a sentence

in an ordinary penal institution.” Id. at 243. Specifically, we determined that Woodall

sought “more than a simple transfer,” observing that his claims “crossed[ed] the line

beyond a challenge to, for example, a garden variety prison transfer.” Id. Briley’s claim

that he was denied transfer to a minimum-security prison camp is much more akin to the

“garden variety” transfers that are excluded from the scope of § 2241.
                                             4
         Briley also seeks immediate RRC placement, participation in the Veteran

Outreach Treatment Program and Veterans Reentry Program, and one year’s early release

based on RDAP treatment. While this Court has allowed a habeas petitioner to challenge

a BOP decision denying transfer to a half-way house or RRC, see Woodall, 432 F.3d at

243-44, Briley has failed to exhaust available administrative remedies for these claims,

see Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 760-62 (3d Cir. 1996) (holding

federal inmate must first exhaust administrative remedies before seeking habeas relief

pursuant to 28 U.S.C. § 2241). Briley concedes that he failed to exhaust administrative

remedies, and seeks an abeyance of the petition. We agree with the District Court that an

abeyance is inappropriate here as it frustrates the purpose of “conserv[ing] judicial

resources” when an agency may grant the relief sought through the administrative

process. Id. at 761-62.

                                             III.

         For the foregoing reasons, we conclude that there is no substantial question

presented by this appeal, and will thus summarily affirm the judgment of the District

Court.




                                              5